DECISION
The High Court convened at the Courthouse of District Court No. 4 at Iliili, Tutuila, American Samoa on Saturday, July 19, 1947 at 0900, all parties being present and participating in a trial of the case de novo. Each party appeared for himself.
MORROW, Chief Justice.
This is an action to recover damages for an alleged trespass by the defendants upon the plaintiffs’ land. Plaintiffs claim that defendants pulled their taro.
The evidence is in serious conflict. Nevertheless the court is unanimously of the opinion upon the evidence that the plaintiffs were mistaken as to who pulled their taro on May 5, 1947. No doubt the plaintiffs honestly believed that it was the defendants, but we are convinced that it was not.
In the first place Fe’a is blind in one eye and does not have very good vision with the other. It was early morning when Fe’a and Fiatagata went to their taro patch, and not during full daylight. In response to the question “How come you did not see them until you got 15-18 feet from them?” Fiatagata replied: “Because I could not tell their *642name because .they were bending down and cutting taro.” And again Fiatagata testified “... and my husband told me to keep on walking and when we came close to them they had their backs to us . . .” Fe’a testified that the men pulling the taro were bending down. The men ran away when approached by Fe’a and Fiatagata. In these circumstances, since it was early morning, Fe’a and Fiatagata could well have made a mistake as to the identity of the men.
That they did make a mistake is indicated by the testimony of Faamasini, Ie, Saunoa. Faamasini and le testified that Siluano was working on the church house in Malaeloa on May 5th. Siluano testified to the same effect. Saunoa testified that Faamaile was a teacher at Yailoatai and that he lived with Saunoa from Sunday to Friday; that he went home on Friday and returned to Vailoatai about three o’clock on Sunday afternoon. May 5, 1947 was on a Monday. It would be most peculiar for Siluano to get up in the night and walk from Malaeloa to Iliili and steal taro when his family was already supplied with plenty of taro as County Chief Amituanai indicated to the court. And it would be equally peculiar for Faamaile a school teacher to have left Vailoatai during the night to come to Iliili to steal taro early the next morning. The evidence clearly preponderates in favor of the defendants. As before stated the court is convinced that the defendants did not pull the taro of the plaintiffs.
The judgment of the District Court in the above entitled case is reversed. High Court costs in the amount of $10.00 are hereby assessed against Fe’a and Fiatagata, the same to be paid within 30 days.